t c memo united_states tax_court lyndha elayne evensen petitioner v commissioner of internal revenue respondent docket no filed date lyndha elayne evensen pro_se kimberly a daigle and john t arthur for respondent memorandum findings_of_fact and opinion goeke judge before trial the parties settled all issues set forth in the notice_of_deficiency and filed a stipulation of settled issues however no decision document was filed in order to provide petitioner with an opportunity to 1all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar file an amended tax_return for to claim theft_loss deductions resulting in carryback losses to and that could offset the tax deficiencies resulting from the stipulation petitioner filed the amended tax_return on date claiming theft_loss deductions of dollar_figure with respect to three losses two losses on investment accounts of dollar_figure and dollar_figure for deposits on date and date respectively and dollar_figure in unpaid compensation_for her services on date the internal_revenue_service disallowed the theft_loss deductions the issue for our consideration is whether petitioner is entitled to deduct theft losses for and to carry back losses to and findings_of_fact petitioner resided in florida when she filed her petition she has been a tax_return_preparer since that year she organized atlantic avenue d b financial legal support group inc atlantic avenue she was its president and sole shareholder for and petitioner reported her income and expenses from her tax preparation services on schedules c profit or loss from business under the name atlantic avenue she received client referrals from merendon 2although petitioner claimed the theft_loss deductions for only and are before us the court has jurisdiction to consider facts relating to tax years not at issue as may be necessary to correctly redetermine the amounts of the tax deficiencies for the years before the court see sec_6214 mining inc merendon mining her relationship with merendon mining began around the referrals represented the primary source of atlantic avenue’s business merendon mining promoted investments in a gold mining business promising a annual return on investments sometime around petitioner’s colleague at atlantic avenue paul garfinkle became suspicious of merendon mining’s activities as a result of discussions with atlantic avenue’s clients he suspected that merendon mining operated a fraudulent investment arrangement known as a ponzi scheme in he traveled to honduras to tour merendon mining’s gold refinery and processing operations his trip confirmed his suspicions in date atlantic avenue received a subpoena for its clients’ documents relating to merendon mining and incurred significant costs responding to the subpoena in petitioner and mr garfinkle learned that the canadian government had instituted criminal action against individuals who devised and promoted merendon mining’s ponzi scheme the operators of the ponzi scheme were charged and arrested in the united_states in late the u s securities_and_exchange_commission sec also instituted an action against merendon mining and the promoters of the ponzi scheme petitioner cooperated with the sec and criminal investigations she also assisted her clients in initiating an involuntary bankruptcy proceeding against merendon mining to recover funds her clients lost in the ponzi scheme in date several of atlantic avenue’s clients filed an involuntary bankruptcy petition against merendon mining to recover their investments in re merendon mining nevada inc no 09-11958-bkc-ajc bankr s d fla date atlantic avenue also filed a bankruptcy claim for compensation_for services of dollar_figure and two additional claims of dollar_figure each in date the bankruptcy trustee filed objections to atlantic avenue’s claims on the basis that recovery was limited to actual funds lost because the ponzi scheme was an unenforceable contract and or atlantic avenue did not provide documentation to support the claims the trustee also identified the two dollar_figure claims as duplicates atlantic avenue filed a response for itself and several of its clients in date the bankruptcy court issued an order striking atlantic avenue’s claims on the basis that atlantic avenue did not appear at a hearing the bankruptcy_estate collected a small fraction of the amount of the claims filed against merendon mining and most of the claims were not paid in date petitioner filed an amended tax_return for claiming the three theft_loss deductions atlantic avenue filed an s_corporation tax_return for opinion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving by a preponderance_of_the_evidence that the determinations are incorrect rule a 290_us_111 deductions are a matter of legislative grace and taxpayers generally bear the burden of proving their entitlement to any claimed deductions rule a 503_us_79 taxpayers are required to maintain records that are sufficient to enable the commissioner to determine their correct_tax liability see sec_6001 sec_1_6001-1 income_tax regs the burden_of_proof may shift to commissioner as to factual issues where the taxpayer complies with certain substantiation and recordkeeping requirements which have not been met in this case see sec_7491 taxpayers are entitled to deduct losses resulting from theft sec_165 c e the taxpayer must establish three elements to substantiate a theft_loss deduction the occurrence of a theft the quantifiable loss and the date that the taxpayer discovered the theft 46_tc_161 34_tc_688 34_tc_59 see also yates v commissioner t c memo for federal tax purposes theft is given a general and broad connotation and includes any criminal appropriation of another’s property including theft by swindle false pretenses and other forms of guile 232_f2d_107 5th cir respondent does not contest that a loss in a ponzi scheme is a theft for purposes of sec_165 see revrul_2009_9 2009_14_irb_735 a theft_loss is sustained in the year that the taxpayer discovers the theft sec_165 however if the taxpayer has a claim for reimbursement with a reasonable_prospect_of_recovery the loss will be treated as sustained in the year that it can be ascertained with reasonable certainty that he will not receive reimbursement sec_1_165-1 income_tax regs see 90_tc_1248 a taxpayer has a reasonable_prospect_of_recovery when he has a bona_fide claim for recovery and there is a substantial possibility that the claim will be decided favorably for the taxpayer 61_tc_795 aff’d 521_f2d_786 4th cir petitioner alleges that she sustained theft losses in connection with her dealings with merendon mining for a theft_loss deduction the taxpayer must prove ownership of the stolen property 15_tc_135 jensen v commissioner tcmemo_1979_379 silverman v commissioner tcmemo_1975_255 aff’d 538_f2d_320 3d cir whiteman v commissioner tcmemo_1973_124 petitioner also seeks to avail herself of relief under the safe_harbor provisions of revproc_2009_20 2009_14_irb_749 for taxpayers who experience losses from criminally fraudulent investment schemes we find that petitioner failed to prove a theft occurred because she did not establish that she made an investment with merendon mining or had previously reported unpaid compensation moreover she is not entitled to safe_harbor relief because she did not establish that a theft_loss occurred petitioner argues that she sustained losses as a victim of the ponzi scheme that she is entitled to deduct as theft losses for she failed to credibly explain how she received her alleged investment in merendon mining she testified that she did not make a cash investment she claimed that she received an ownership_interest in merendon mining as partial compensation_for her services to merendon mining in addition to cash payments for her services she testified that merendon mining referred clients to her and paid her for preparing the returns however she did not provide any invoices or other documentation of the services she provided to merendon mining or her relationship to the company she did not adequately explain the basis for her receiving compensation from merendon mining rather than the individuals for whom she prepared returns we do not find her testimony to be credible moreover mr garfinkle offered a different explanation of how petitioner received her investment in merendon mining he testified that in merendon mining purchased for dollar_figure an interest in a gold mining_property in colorado that he jointly owned with petitioner and that dollar_figure of the sale proceeds was deposited into an account of solid gold depository as an investment in merendon mining however on brief petitioner alleges that the sale proceeds were deposited in and not in the year of the alleged sale she further alleges without documentation to support her claim that the sale was not completed because merendon mining’s funds were frozen as part of the sec investigation of the ponzi scheme she also alleges without documentation that the bankruptcy trustee took possession of the mining_property and sold it in liquidation of the bankruptcy_estate petitioner did not present any documentation to substantiate that she owned an interest in the gold mining_property sold the property to merendon mining or reported the sale for federal tax purposes rather she relied on mr garfinkle’s testimony which we find not credible in the absence of supporting documentation moreover petitioner’s own position sets conflicting years for the sale and the deposit of the sale proceeds without any explanation for the delay or inconsistency petitioner did not present adequate documentation to substantiate a dollar_figure deposit of purported sale proceeds into an account in her name she produced records for two accounts syndicated gold depository syndicated gold dated date showing an opening balance on date of dollar_figure syndicated gold account and 3sixty earth resources ltd 3sixty dated date showing an opening balance on date of dollar_figure 3sixty account petitioner claimed the opening balance of each account as part of her theft_loss deductions in addition to a dollar_figure loss for unpaid compensation it appears that mr garfinkle may have mistakenly referred to syndicated gold as solid gold in his testimony irrespective of this apparent mistake we do not find that these account statements are sufficient to substantiate petitioner’s alleged theft losses both syndicated gold and 3sixty were used in the ponzi scheme the statements do not identify the account owner or correspond to the dates of her alleged investments or the sale of the alleged mining_property petitioner did not present any documentation showing that she was the owner of the accounts the 3sixty account statement shows a zero balance on date with an entry labeled asset resigned finally we note that the two theft_loss deductions of dollar_figure and dollar_figure based on the syndicated gold and 3sixty account statements respectively do not appear to relate to atlantic avenue’s two dollar_figure bankruptcy claims on the basis of the above we find that petitioner is not entitled to the theft_loss deductions of dollar_figure and dollar_figure for petitioner also claimed a theft_loss deduction for dollar_figure in unpaid compensation she alleges that she negotiated a dollar_figure million payout from merendon mining on behalf of approximately of her clients before the involuntary bankruptcy she alleges that she was to receive dollar_figure in compensation as part of the negotiation but was not paid and she claims the dollar_figure lost compensation as part of her theft_loss deduction however she did not establish that she reported the dollar_figure as gross_income for a prior year see haff v commissioner tcmemo_2015_138 taxpayers are entitled to loss deduction for unpaid compensation if the amount was previously included in income nor did she provide any documentation to support her claim to the dollar_figure in compensation accordingly she is not entitled to deduct the dollar_figure in compensation as a theft_loss for we hold that petitioner is not entitled to a theft_loss deduction in connection with an investment in the ponzi scheme and unpaid compensation from merendon mining for accordingly she is not entitled to net_operating_loss carrybacks for and we find on the basis of the stipulation of settled issues filed on date that petitioner has tax deficiencies of dollar_figure and dollar_figure for and respectively and that she is not liable for a sec_6662 accuracy-related_penalty for either year in reaching our holding we have considered all arguments made and to the extent not mentioned above we conclude that they are moot irrelevant or without merit decision will be entered under rule 3respondent argues that even if petitioner established an investment in merendon mining she has not adequately established that was the year of the loss as she discovered the ponzi scheme in or he also argues that petitioner had a reasonable prospect of recovering the loss in because the bankruptcy court did not deny her claims until
